MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	233	
Docket:	      Ken-17-123	
Submitted	
  On	Briefs:	 November	29,	2017	
Decided:	     December	19,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                       STEVE	ANCTIL		
                                             	
                                            v.	
                                             	
                                 DEPARTMENT	OF	CORRECTIONS	
	
	
JABAR,	J.	

         [¶1]	 	 Steve	 Anctil	 appeals	 from	 the	 judgment	 of	 the	 Superior	 Court	

(Kennebec	 County,	 Stokes,	 J.)	 upholding	 the	 redactions	 made	 by	 the	

Department	of	Corrections	in	certain	documents	it	sent	to	Anctil	pursuant	to	

Anctil’s	Freedom	of	Access	Act	(FOAA)	request.		1	M.R.S.	§§	400-414	(2016).1		

On	appeal	to	this	Court,	Anctil	argues	that	the	Department’s	redactions	were	

improper.	 	 Because	 select	 portions	 of	 the	 produced	 documents	 were	

improperly	 redacted	 and	 select	 portions	 of	 the	 produced	 documents	 were	

properly	redacted,	we	vacate	in	part	and	affirm	in	part.			



    1	
     	 Portions	 of	 FOAA	 have	 been	 amended	 since	 Anctil	 first	 requested	 information	 from	 the	
Department,	 see,	 e.g.,	 P.L.	 2015,	 ch.	 249,	 §	 2	 (effective	 Oct.	 15,	 2015),	 though	 not	 in	 any	 way	 that	
affects	the	present	case.				
2	

                                         I.		BACKGROUND	

         [¶2]	 	 The	 procedural	 facts	 are	 taken	 from	 the	 trial	 court	 record.2	 	 See	

Hughes	Bros.	v.	Town	of	Eddington,	2016	ME	13,	¶	2,	130	A.3d	978.				

         [¶3]	 	 In	 September	 of	 2015,	 Anctil	 sent	 a	 letter	 to	 the	 Department	

requesting,	pursuant	to	FOAA,	

         a	 copy	 of	 any	 and	 all	 records	 regarding	 any	 and	 all	 complaints,	
         charges	and	accusations	that	are	not	classified	as	confidential	and	
         resulted	in	disciplinary	action,	as	well	as	any	other	information	or	
         materials	 that	 are	 not	 classified	 as	 confidential	 and	 resulted	 in	
         disciplinary	 action	 for	 the	 following	 past	 and	 present	 Maine	
         Department	of	Corrections	–	Corrections	Officers.			
	
Anctil’s	letter	listed	almost	thirty	employees	of	the	Maine	State	Prison	or	the	

Department	 about	 whom	 he	 was	 requesting	 the	 above	 information.	 	 The	

Department	 produced	 sixteen	 documents,	 but	 redacted	 portions	 of	 some	

documents	 that	 it	 determined	 were	 confidential	 pursuant	 to	 34-A	 M.R.S.	

§	1216	(2016)	and	5	M.R.S.	§	7070	(2016).	

	        [¶4]	 	 On	 March	 28,	 2016,	 Anctil	 filed	 an	 appeal	 in	 the	 Superior	 Court	

pursuant	to	1	M.R.S.	§	409(1),	challenging	the	Department’s	redactions	of	the	

requested	 records.	 	 Specifically,	 Anctil	 challenged	 the	 redactions	 in	 the	

documents	               labeled	           “PRODUCED0001,”	                  “PRODUCED0005,”	



     2		The	Superior	Court	decided	this	matter	without	conducting	a	testimonial	hearing.			
                                                                                                                 3	

“PRODUCED0006,”3	 “PRODUCED0007,”	 and	 “PRODUCED0012”	 (all	 redacted	

documents	hereafter	referred	to	by	number).		After	an	in	camera	inspection	of	

the	documents,	the	court	issued	a	decision	on	February	27,	2017,	stating	that	

it	 was	 “satisfied	 that	 the	 material	 withheld	 from	 the	 Plaintiff	 was	 properly	

redacted	 because	 that	 material	 was	 designated	 confidential	 by	 statute”	 and	

finding	 that	 the	 redaction	 of	 the	 documents	 was	 “for	 just	 and	 proper	 cause”	

pursuant	to	1	M.R.S.	§	409(1).		On	March	17,	2017,	Anctil	timely	appealed	to	

us.		See	14	M.R.S.	§	1851	(2016);	M.R.	App.	P.	2	(Tower	2016).4			

                                              II.		DISCUSSION	

        [¶5]	 	 “In	 reviewing	 whether	 a	 government	 entity	 complied	 with	 the	

FOAA,	 we	 review	 factual	 findings	 for	 clear	 error,	 but	 review	 the	 trial	 court’s	

interpretation	 of	 the	 FOAA	 de	 novo.”	 	 Hughes	 Bros.,	 2016	 ME	 13,	 ¶	21,	

130	A.3d	978	(citation	omitted).		“When	interpreting	a	statute,	we	accord	its	

words	their	plain	meaning.”		Id.	(quotation	marks	omitted).		“The	exceptions	

to	the	Act’s	disclosure	requirement	are	strictly	construed	to	promote	the	Act’s	



   3		 We	 do	 not	 address	 the	 redaction	 of	 this	 document	 on	 appeal.	 	 As	 the	 Department	
acknowledges,	and	as	the	court	found,	the	propriety	of	the	redaction	of	0006	is	moot	because	the	
redacted	 portions	 refer	 to	 the	 person	 whose	 name	 appeared	 in	 an	 unredacted	 portion	 of	 that	
document.	 	 See,	 e.g.,	 McGettigan	 v.	 Town	 of	 Freeport,	 2012	 ME	 28,	 ¶	 10,	 39	 A.3d	 48	 (“An	 issue	 is	
moot	when	there	is	no	real	and	substantial	controversy	.	.	.	.”)	(quotation	marks	omitted).		

   4		Because	this	appeal	was	filed	before	September	1,	2017,	the	restyled	Maine	Rules	of	Appellate	

Procedure	do	not	apply.		See	M.R.	App.	P.	1.		
4	

underlying	policies	and	purposes.”		Doyle	v.	Town	of	Falmouth,	2014	ME	151,	

¶	10,	106	A.3d	1145;	see	1	M.R.S.	§	401.			

      [¶6]		“When	a	public	record	contains	information	that	is	not	subject	to	

disclosure	 under	 FOAA,	 the	 information	 may	 be	 redacted	 to	 prevent	

disclosure.”		Doyle,	2014	ME	151,	¶	9,	106	A.3d	1145.		“When	an	agency	denies	

a	FOAA	request,	the	agency	bears	the	burden	of	establishing	that	there	is	just	

and	proper	cause	for	the	denial.”		Preti	Flaherty	Beliveau	&	Pachios	LLP	v.	State	

Tax	Assessor,	2014	ME	6,	¶	10,	86	A.3d	30.			

	     [¶7]	 	 Pursuant	 to	 FOAA,	 “[e]xcept	 as	 otherwise	 provided	 by	 statute,	 a	

person	 has	 the	 right	 to	 inspect	 and	 copy	 any	 public	 record	 .	 .	 .	 within	 a	

reasonable	time	of	making	the	request	to	inspect	or	copy	the	public	record.”		

1	M.R.S.	§	408-A.		In	relevant	part,	FOAA	defines	“public	records”	to	mean		

      any	written,	printed	or	graphic	matter	.	.	.	that	is	in	the	possession	
      or	custody	of	an	agency	or	public	official	of	this	State	or	any	of	its	
      political	 subdivisions	 .	 .	 .	 and	 has	 been	 received	 or	 prepared	 for	
      use	in	connection	with	the	transaction	of	public	or	governmental	
      business	 or	 contains	 information	 relating	 to	 the	 transaction	 of	
      public	or	governmental	business.		
      	
1	M.R.S.	§	402(3).		Section	402(3)(A)	creates	an	exception	for	“[r]ecords	that	

have	been	designated	confidential	by	statute.”		
                                                                                                    5	

A.	    Personnel	Records	Exception	

       [¶8]	 	 The	 Department	 argues	 that,	 pursuant	 to	 the	 statutory	 exception	

contained	 in	 5	 M.R.S.	 §	 7070,	 its	 redactions	 of	 documents	 0001,	 0007,	 and	

0012	 were	 appropriate.	 	 Section	 7070	 sets	 forth	 a	 list	 of	 personnel	 records	

that	 are	 “confidential	 and	 not	 open	 to	 public	 inspection,	 and	 shall	 not	 be	

‘public	records,’	as	defined	in	Title	1,	section	402,	subsection	3.”		Pursuant	to	

section	7070(2)(E),	the	following	personnel	records	are	not	“public	records”	

for	FOAA	purposes:		

       Except	 as	 provided	 in	 section	 7070-A,[5]	 complaints,	 charges	 or	
       accusations	of	misconduct,	replies	to	those	complaints,	charges	or	
       accusations	 and	 any	 other	 information	 or	 materials	 that	 may	
       result	 in	 disciplinary	 action.	 	 If	 disciplinary	 action	 is	 taken,	 the	
       final	 written	 decision	 relating	 to	 that	 action	 is	 no	 longer	
       confidential	 after	 the	 decision	 is	 completed	 if	 it	 imposes	 or	
       upholds	discipline.	.	.	.		
       	
       For	purposes	of	this	paragraph,	“final	written	decision”	means:		
       	
              (1)	 The	 final	 written	 administrative	 decision	 that	 is	 not	
              appealed	pursuant	to	a	grievance	arbitration	procedure;	or		
              	
              (2)	If	the	final	written	administrative	decision	is	appealed	to	
              arbitration,	the	final	written	decision	of	a	neutral	arbitrator.		
              	




   5		Title	5	M.R.S.	§	7070-A	(2016)	makes	certain	information	public	in	cases	involving	the	use	of	

deadly	force	and	the	use	of	physical	force	by	a	law	enforcement	officer,	neither	of	which	is	at	issue	
here.		
6	

	     [¶9]	 	 The	 redaction	 in	 0012	 was	 appropriate	 because,	 although	 the	

redacted	language	was	contained	in	a	final	written	decision,	the	decision	did	

not	“impose[]	or	uphold[]	discipline”	as	to	the	portion	of	the	decision	that	was	

redacted.	 	 Because	 the	 redaction	 was	 permissible	 pursuant	 to	 section	

7070(2)(E),	 the	 Department	 has	 met	 its	 burden	 to	 establish	 that	 it	 was	

withheld	from	Anctil	“for	just	and	proper	cause.”		1	M.R.S.	§	409(1).	

	     [¶10]	 	 However,	 we	 reach	 a	 different	 conclusion	 regarding	 documents	

0001	 and	 0007.	 	 Document	 0001	 is	 a	 final	 written	 decision	 related	 to	

disciplinary	 action,	 and	 is	 therefore	 “no	 longer	 confidential”	 because	 it	

“imposes	 or	 upholds	 discipline.”	 	 5	 M.R.S.	 §	7070(2)(E).	 	 The	 Department	

argues	 that	 the	 portion	 it	 omitted	 was	 appropriately	 redacted	 because	 it	

“[c]ontains	a	description	of	a	past	incident	of	misconduct	by	other	employees	

and	 allegations	 of	 misconduct	 of	 another	 employee	 involved	 in	 the	 incident	

that	resulted	in	the	discipline	.	.	.	.”		The	statute	only	permits	the	Department	

to	redact	the	narrow	portion	of	the	document	that	contains	the	names	of	those	

employees	not	subject	to	discipline	in	the	final	written	decision.		See	id.		The	

remainder	 of	 the	 redaction	 is	 a	 portion	 of	 the	 final	 written	 decision	 that	

details	 the	 actions	 that	 led	 to	 the	 imposition	 of	 discipline—which	 is	

specifically	 deemed	 “no	 longer	 confidential”	 by	 section	 7070(2)(E).	 	 The	
                                                                                                             7	

following	 excerpted	 language	 was	 improperly	 redacted	 because,	 although	 it	

includes	 the	 name	 of	 the	 officer	 subject	 to	 discipline,	 it	 does	 not	 contain	 the	

name	or	misconduct	of	other	employees,	and	thus	must	be	disclosed:		

         Officer	 [A.]	 stated,	 when	 asked	 how	 serious	 he	 thought	 the	
         incident	 was,	 that	 fighting	 by	 itself	 is	 often	 of	 little	 meaning	 but	
         that,	 when	 done	 in	 the	 presence	 of	 inmates,	 is	 a	 serious	 matter.		
         He	 further	 stated	 that,	 in	 this	 instance,	 he	 was	 not	 looking	 for	 a	
         fight	and	feels	that	[redacted]	was	the	instigator.		[Redacted.]		He	
         stated	 that	 he	 was	 sorry	 this	 happened	 and	 that	 he	 has	 no	 hard	
         feelings	 for	 [redacted].	 	 He	 further	 stated	 that	 tension	 between	
         him	 and	 [redacted]	 will	 probably	 always	 exist	 because	 they	 are	
         both	basically	aggressive	people.		This	latest	dispute	over	time	off	
         was	simply	the	precipitating	incident.	
	
         [¶11]	 	 As	 to	 document	 0007,	 although	 the	 Department	 argues	 that	

section	 7070(2)(E)	 permitted	 it	 to	 redact	 an	 officer’s	 name	 because	 that	

officer	was	the	“victim/person	making	[the]	accusation	of	misconduct	against	

the	 subject	 employee,”	 the	 plain	 language	 of	 section	 7070(2)(E)	 does	 not	

create	 an	 exception	 for	 this	 circumstance.6	 	 Because	 we	 “strictly	 construe[]”	

any	 exceptions	 to	 disclosure	 pursuant	 to	 FOAA,	 Doyle,	 2014	 ME	 151,	 ¶	10,	

106	A.3d	1145,	and	because	no	statutory	exception	applies	to	this	redaction,	




    6	 	 Additionally,	 the	 Department	 briefly	 mentions	 5	 M.R.S.	 §	 7070(2)(B)	 (2016)	 as	 an	 exception	

that	 would	 render	 the	 redaction	 in	 0007	 permissible.	 	 Pursuant	 to	 section	 7070(2)(B),	
“[p]erformance	 evaluations	 and	 personal	 references	 submitted	 in	 confidence”	 are	 deemed	
confidential.		The	redacted	material	is	neither	a	performance	evaluation	nor	a	personal	reference.			
8	

we	 conclude	 that	 the	 officer’s	 name	 in	 0007	 was	 not	 redacted	 for	 just	 and	

proper	cause	and	must	therefore	be	disclosed.			

B.	   Confidential	Department	Records	Exception		

      [¶12]	 	 Finally,	 turning	 to	 document	 0005,	 the	 Department	 argues	 that	

34-A	M.R.S.	§	1216(1)	contains	a	statutory	exception	to	disclosure	that	makes	

the	 redactions	 permissible.	 	 Section	 1216(1)	 reads,	 in	 relevant	 part,	 “All	

orders	 of	 commitment,	 medical	 and	 administrative	 records,	 applications	 and	

reports,	 and	 facts	 contained	 in	 them,	 pertaining	 to	 any	 person	 receiving	

services	 from	 the	 department	 must	 be	 kept	 confidential	 and	 may	 not	 be	

disclosed	 by	 any	 person,	 except	 that	 public	 records	 must	 be	 disclosed	 in	

accordance	 with	 [FOAA]	 .	 .	 .	 .”	 	 34-A	 M.R.S.	 §	1216(1).	 	 We	 agree	 with	 the	

Department;	 the	 redaction	 in	 document	 0005	 was	 permissible	 pursuant	 to	

this	 statutory	 exception	 because	 it	 contains	 the	 name	 of	 a	 person	 receiving	

services	from	the	Department,	and	the	person’s	involvement	in	the	incident	is	

a	“fact[]	contained	in”	a	“report	.	.	.	pertaining	to	[a]	person	receiving	services	

from	 the	 department.”	 	 Id.	 	 Therefore,	 this	 person’s	 name	 was	 redacted	 “for	

just	and	proper	cause.”		1	M.R.S.	§	409(1).	

      The	entry	is:	

                    Judgment	affirmed	as	to	documents	0005,	0006,	
                    and	0012;	judgment	vacated	and	remanded	for	
                                                                                   9	

                            the	 Superior	 Court	 to	 enter	 an	 order	 of	
                            disclosure	 as	 to	 document	 0007	 and	 those	
                            portions	 of	 document	 0001	 identified	 in	 this	
                            opinion.		
	
	     	     	      	     	      	
	
	
Steve	Anctil,	appellant	pro	se	

Janet	Mills,	Attorney	General,	and	Kelly	L.	Morrell,	Asst.	Atty.	Gen.,	Office	of	the	
Attorney	General,	Augusta,	for	appellee	Department	of	Corrections	et	al.	
	
	
Kennebec	County	Superior	Court	docket	number	CV-2016-143	
FOR	CLERK	REFERENCE	ONLY